        Case: 5:18-cv-00515-JRA Doc #: 64 Filed: 03/19/19 1 of 1. PageID #: 410




Motion granted. This matter is hereby dismissed with prejudice.
/s/ John R. Adams
U.S. District Judge
3/19/19               IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

T.M., etc., et al.,                             )
                                                )    CASE NO: 5:18-CV-00515
                       Plaintiffs,              )
                                                )    JUDGE JOHN R. ADAMS
v.                                              )
                                                )
CANTON CITY SCHOOL DISTRICT                     )
BOARD OF EDUCATION, et al,                      )
                                                )
                       Defendants.              )


                                 STIPULATED MOTION FOR
                                DISMISSAL WITH PREJUDICE


         Upon agreement of the Parties and pursuant to Rule 41(a)(2) of the Federal Rules of Civil

Procedure, Plaintiffs, T.M. and A.R., and Defendants, Canton City School District Board of

Education, Adrian E. Allison, Corey D. Grubbs, and Kenneth W. Weatherbee (all collectively,

the “Parties”), hereby move the Court to enter an Order dismissing this matter and all claims

with prejudice. The Parties agree that they will each pay their own costs and attorneys’ fees.

The Parties further agree and request that the Court enter an Order retaining jurisdiction over the

Parties’ settlement of this matter to the extent applicable and necessary.




{02742502 - 1}
